         Case 4:18-cv-00861-JSW Document 172 Filed 04/16/21 Page 1 of 3



 1   Ronald Y. Rothstein (pro hac vice)
     RRothste@winston.com
 2   Sean Suber (pro hac vice)
     SSuber@winston.com
 3   WINSTON & STRAWN LLP
     35 West Wacker Drive
 4   Chicago, IL 60601-9703
     Telephone: (312) 558-5600
 5   Facsimile: (312) 558-5700

 6   Amanda Jereige (SBN: 324644)
     AJereige@winston.com
 7   WINSTON & STRAWN LLP
     101 California Street
 8   San Francisco, CA 94111
     Telephone: (415) 591-1000
 9   Facsimile: (415) 591-1400

10   Attorneys for Defendant
     BIG HEART PET BRANDS, INC.
11
                                 UNITED STATES DISTRICT COURT
12
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14   IN RE BIG HEART PET BRANDS                          Lead Case No. 4:18-cv-00861-JSW
     LITIGATION
15                                                       (Consolidated with No. 4:18-cv-01465; 4:18-
                                                         cv-01466; 4:18-cv-01099; and 4:18-cv-01663)
16   This Document Relates to:
                                                         DEFENDANT’S NOTICE TO MAINTAIN
17   ALL ACTIONS                                         UNDER SEAL

18                                                       Hon. Jeffrey S. White
                                                         Courtroom: 5, 2nd Floor
19

20

21

22

23

24

25

26

27

28
                                                     1
                                 DEFENDANT’S NOTICE TO MAINTAIN UNDER SEAL
                                      LEAD CASE NO. 4:18-CV-00861-JSW
          Case 4:18-cv-00861-JSW Document 172 Filed 04/16/21 Page 2 of 3



 1          PLEASE TAKE NOTICE that Defendant Big Heart Pet Brands, Inc. (“Big Heart”) maintains

 2   that certain portions of this Court’s Order on Defendant’s Motion to Dismiss the Second Amended

 3   Consolidated Complaint (“Order”) should remain under seal. On June 18, 2018, the Court entered the

 4   Stipulated Protective Order as filed by the parties (the “Stipulated Protective Order”). See ECF No.

 5   72. The Stipulated Protective Order acknowledges that “[d]isclosure and discovery activity in this

 6   action are likely to involve production of confidential, proprietary, or private information for which

 7   special protection from public disclosure and from use for any purpose other than prosecuting this

 8   litigation may be warranted.” Id. at 1.1 Plaintiffs have obtained confidential documents from

 9   Defendant through discovery which were produced subject to the Stipulated Protective Order entered

10   in this action, and which have been quoted or discussed in Plaintiffs’ Second Amended Consolidated

11   Complaint and this Court’s Order.

12          Per the Court’s March 25, 2021 Order Regarding Order on Motion to Dismiss Second

13   Amended Consolidated Complaint (ECF No. 164), Big Heart hereby identifies the following portions

14   of the Order that it believes should be maintained under seal:

15                  •   Page 1, lines 9-10, reflect information gathered from internal, confidential
16                      documents;

17                  •   Page 1, lines 12-22, reflect information gathered from internal, confidential
                        documents;
18
                    •   Page 2, lines 1-6, reflect information gathered from internal, confidential
19
                        documents;
20
                    •   Page 12, lines 16-18, reflect information gathered from internal, confidential
21                      documents;
22                  •   Page 25, lines 6-8, reflect information gathered from internal, confidential
23                      documents;

24                  •   Page 28, lines 3-4, reflect information gathered from internal, confidential
                        documents;
25

26   1
       Defendant recognizes that, per its terms, the Stipulated Protective Order does not itself “entitle [the
27   parties] to file confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that
     must be followed and the standards that will be applied when a party seeks permission from the court
28   to file material under seal.” Order Granting Stipulated Protective Order, at 1 (ECF No. 72).
                                                         2
                                    DEFENDANT’S NOTICE TO MAINTAIN UNDER SEAL
                                         LEAD CASE NO. 4:18-CV-00861-JSW
          Case 4:18-cv-00861-JSW Document 172 Filed 04/16/21 Page 3 of 3



 1                   •   Page 29, lines 4-5, reflect information gathered from internal, confidential
                         documents;
 2

 3                   •   Page 30, lines 19-20, reflect information gathered from internal, confidential
                         documents; and
 4
                     •   Page 30, lines 22-28, reflect information gathered from internal, confidential
 5                       documents.
 6            PLEASE TAKE FURTHER NOTICE that this information is entitled to protection under the
 7   law and good cause exists to maintain the confidentiality thereof as disclosure of this material would
 8   put Defendant at a competitive disadvantage and cause harm. See e.g., Sun Microsystems Inc. v.
 9   Network Appliance, No. C 08 01641 EDL, 2009 WL 5125817, at *9 (N.D. Cal. Dec. 21, 2009)
10   (granting sealing requests because the documents “contain confidential [business] information, much
11   of which has been designated as Confidential or Highly Confidential under the parties’ stipulated
12   protective order, that could cause competitive harm if disclosed”).
13            Defendant requests that the above-identified portions of the Court’s Order remain under seal
14   and that the version that is publicly filed by the Court contain the limited set of redactions identified
15   above.
16   Dated: April 16, 2021                         WINSTON & STRAWN LLP
17                                                 By: /s/ Ronald Y. Rothstein
                                                         Ronald Y. Rothstein (pro hac vice)
18                                                       RRothste@winston.com
                                                         Sean Suber (pro hac vice)
19                                                       SSuber@winston.com
                                                         WINSTON & STRAWN LLP
20                                                       35 West Wacker Drive
                                                         Chicago, IL 60601-9703
21                                                       Telephone: (312) 558-5600
                                                         Facsimile: (312) 558-5700
22
                                                            Amanda Jereige (SBN: 324644)
23                                                          AJereige@winston.com
                                                            WINSTON & STRAWN LLP
24                                                          101 California Street
                                                            San Francisco, CA 94111
25                                                          Telephone: (415) 591-1000
                                                            Facsimile: (415) 591-1400
26
                                                            Attorneys for Defendant
27                                                          BIG HEART PET BRANDS, INC.
28
                                                        3
                                   DEFENDANT’S NOTICE TO MAINTAIN UNDER SEAL
                                        LEAD CASE NO. 4:18-CV-00861-JSW
